UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 31, 2007 CWHEQ Revolving Home Equity Loan Trust, Series 2007-E (Exact name of the issuing entity) Commission File Number of the issuing entity:333-139891-02 CWHEQ, INC. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-139891 Countrywide Home Loans, Inc. (Exact name of the sponsor as specified in its charter) Delwaware 87-0698310 (State or Other Jurisdiction of (I.R.S. Employer Incorporation) Identification No.) 4500 Park Granada Calabasas, California 91302 (Address of Principal Executive (Zip Code) Offices of the depositor) The depositor’s telephone number, including area code(818) 225-3240 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 8. Item 8.01. Other Events. Description of the Mortgage Pool* CWHEQ, Inc. (the “Company”) entered into a Sale and Servicing Agreement dated as of May 31, 2007 (the “Sale and Servicing Agreement”), by and among the Company, as depositor, Countrywide Home Loans, Inc., as sponsor and master servicer, and the Bank of New York, as indenture trustee, providing for the issuance of the Company’s Revolving Home Equity Loan Asset Backed Notes, Series 2007-E. The statistical information regarding the Mortgage Loans that was contained in the Prospectus Supplement, dated May 30, 2007, was based on outstanding principal balances of the Mortgage Loans as of the close of business of the Initial Cut-off Date.The Tables annexed hereto as Exhibit 99.1 contain certain statistical information regarding the Mortgage Loans that were actually delivered to the issuing entity on the Initial Cut-off Date.The sum of the columns may not equal the respective totals due to rounding. * Capitalized terms used and not otherwise defined herein shall have the meanings assigned to them in the Prospectus dated May 2, 2007, and the Prospectus Supplement dated May 30, 2007 of CWHEQ, Inc., relating to its Revolving Home Equity Loan Asset Backed Notes, Series 2007-E. 2 Section 9 Financial Statements and Exhibits. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Business Acquired. Not applicable. (b) Pro Forma Financial Information. Not applicable. (c) Shell Company Transactions. Not applicable. (d) Exhibits. 99.1Characteristics of Mortgage Pool as of the Initial Cut-off Date. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the depositor has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CWHEQ, INC. By /s/ Darren Bigby Name: Darren Bigby Title: Vice President Dated:June11, 2007 4 Exhibit Index Exhibit No. Description 99.1 Characteristics of Mortgage Pool as of the Initial Cut-off Date. 5
